EXHIBIT 10.5
SUPPORT AGREEMENT
          This SUPPORT AGREEMENT (this “Agreement”), dated as of December 4,
2009, is entered into by and among [                    ] (“Stockholder”), on
the one hand, and TCV VII, L.P., a Cayman Islands exempted limited partnership
and TCV VII(A), L.P., a Cayman Islands exempted limited partnership
(collectively, “TCV”), on the other hand.
          WHEREAS, contemporaneously with the execution of this Agreement, TCV,
certain affiliated funds of Trident Capital, Inc., certain affiliated funds of
Weber Capital Management, LLC, and XATA Corporation, a Minnesota corporation
(the “Company”) are entering into that certain Note Purchase Agreement, dated as
of the date hereof (the “Purchase Agreement”), providing, among other things,
for (i) the issuance of Senior Mandatorily Convertible Promissory Notes (the
“Notes”), dated as of the date hereof, in the aggregate principal amount of
$30,200,000 and (ii) upon receipt of necessary approvals from the Company’s
shareholders and the subsequent creation of a new series of convertible Series G
Preferred Stock of the Company, the conversion of the Notes into, in the
aggregate (x) approximately 10,066,667 shares (subject to adjustment for stock
dividends, stock splits and similar events) of such newly-designated Series G
Preferred Stock of the Company (the “Preferred Shares”), and (y) warrants to
purchase approximately 3,020,000 shares of Company Common Stock (the “Warrants”)
at an exercise price of $3.00 per share (in each case, subject to similar
adjustments); and
          WHEREAS, as a condition of and inducement to TCV’s willingness to
enter into the Purchase Agreement, Stockholder has agreed to enter into this
Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and in the Purchase Agreement, and intending to be legally bound
hereby, the parties hereto agree as follows:
          1. Certain Definitions. For the purposes of this Agreement,
capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in this Section 1. Capitalized terms used
but not defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement.
          “Additional Owned Shares” means all shares of Company Common Stock and
any other equity securities of the Company with respect to which Stockholder or
any of its Affiliates acquire beneficial ownership after the date hereof and
prior to the termination of this Agreement.
          “Affiliate” has the meaning set forth in the Purchase Agreement;
provided, however, that the Company shall be deemed not to be an Affiliate of
Stockholder.
          “Alternative Transaction” has the meaning set forth in the Purchase
Agreement.
          “beneficial ownership” (and related terms such as “beneficially owned”
or “beneficial owner”) has the meaning given to such term in Section 302A.011,
subd. 41, of the Minnesota Business Corporation Act.

 



--------------------------------------------------------------------------------



 



          “Business Day” means a day, other than Saturday, Sunday or other day
on which commercial banks in Minneapolis, Minnesota are authorized or required
by applicable law to close.
          “Company Common Stock” means the common stock, par value $0.01, of the
Company.
          “Company Warrants” means warrants to purchase shares of Company Common
Stock.
          “Covered Shares” means the Owned Shares and Additional Owned Shares;
provided, however, in the event it is determined that TCV or an Affiliate of TCV
has beneficial ownership of the Owned Shares or the Additional Owned Shares by
virtue of this Agreement or otherwise and, if added to all other shares of
capital stock of the Company, if any, as to which TCV or an Affiliate of TCV has
beneficial ownership (the “Other TCV Shares”), TCV would be determined to
exercise or direct the exercise of a new range of voting power within any of the
ranges specified in Section 302A.671, subdivision 2, paragraph (d) of the
Minnesota Business Corporation Act (a “New Voting Power Range”), then the number
of Covered Shares subject to this Agreement shall automatically be reduced,
without further action by, or on behalf of, TCV, the Company or the Stockholder,
on a pro rata basis with any Other TCV Shares that are subject to any other
Support Agreement (x) first, as to the shares of capital stock of the Company
issuable upon exercise of Company Warrants held by the Stockholder and any
stockholders party to another Support Agreements (with the effect that such
Company Warrants and any shares of capital stock of the Company issuable or
issued upon exercise of such Company Warrants shall not be subject to the
provisions of this Agreement or the other Support Agreement, as applicable),
until the remaining Covered Shares subject to this Agreement taken together with
any Other TCV Shares, shall be less than the New Voting Power Range (the
“Company Warrant Reduction”), and, if such Company Warrant Reduction is not
sufficient to reduce the Covered Shares, when taken together with the Other TCV
Shares, to less than the New Voting Power Range, then (y) second, as to the
outstanding shares of Company Common Stock or other equity securities held by
the Stockholder and any stockholders party to another Support Agreement, until
the remaining Covered Shares subject to this Agreement, taken together with the
Other TCV Shares, shall be less than the New Voting Power Range.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Governmental Entity” means any: (i) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (ii) federal, state, local, municipal, foreign or other government; or
(iii) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or Person and any court or other tribunal).
          “Liens” has the meaning assigned thereto in Section 5(a) hereof.
          “Owned Shares” means all shares of Company Common Stock and any other
equity securities of the Company with respect to which Stockholder or any of its
Affiliates has

 



--------------------------------------------------------------------------------



 



“beneficial ownership” (as defined in Section 302A.011, subd. 41, of the
Minnesota Business Corporation Act) as of the date hereof.
          “person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization or other entity or
group (as defined in Section 13(d) of the Exchange Act).
          “Representatives” has the meaning assigned thereto in Section 3(b)
hereof.
          “Support Agreements” means, collectively, this Agreement and each of
the other Support Agreements, dated as of even date herewith, between TCV and
another stockholder of the Company party thereto.
          “Term” has the meaning assigned thereto in Section 6 hereof.
          “Transfer” means, with respect to a security, the transfer, pledge,
hypothecation, encumbrance, assignment or other disposition (whether by sale,
merger, consolidation, liquidation, dissolution, dividend, distribution or
otherwise) of such security or the beneficial ownership thereof, the offer to
make such a transfer or other disposition, and each option, agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing. As a verb, “Transfer” shall have a correlative meaning.
          2. Stockholder Vote.
          (a) Voting Agreement. At any meeting of the stockholders of the
Company, however called, or at any adjournment thereof, or in any other
circumstance in which the vote, consent or other approval of the stockholders of
the Company is sought, Stockholder shall, and shall cause any other holder of
record to (i) appear at each such meeting or otherwise cause all Covered Shares
to be counted as present thereat for purposes of calculating a quorum and
(ii) vote (or cause to be voted), or execute and deliver a written consent (or
cause a written consent to be executed and delivered) covering, all Covered
Shares (A) in favor of the approval of the Purchase Agreement and the Notes,
including the execution and delivery by the Company of the Purchase Agreement
and the Notes, the approval of the terms thereof and each of the other actions,
agreements, or transactions contemplated by the Purchase Agreement, the Notes
and this Agreement, (B) in favor of approving any amendment to the Company’s
articles of incorporation as contemplated by the Purchase Agreement (the
“Articles Amendment”) and in favor of any amendment to any certificate of
designation of preferences of any series of preferred stock of the Company (the
“Existing Preferred Stock”), to the extent that the Stockholder or its
Affiliates have beneficial ownership of any shares of any such series of
Existing Preferred Stock (the “Certificates Amendments”), (C) in favor of any
approvals necessary or required under the rules and regulations of Nasdaq in
connection with the transactions contemplated by the Purchase Agreement and the
Notes and the issuance of any Securities, including approval of the sale and
issuance by the Company of the Preferred Shares, the Conversion Shares, the
Warrants and the Warrant Shares under Nasdaq Listing Rule 5635 (the “Regulatory
Approvals”), (D) in favor of any adjournment or postponement recommended by the
Company with respect to any stockholder meeting with respect to the Purchase
Agreement or the Notes, the Articles Amendment, the Certificates Amendments or
the Regulatory Approvals, (E) against any

 



--------------------------------------------------------------------------------



 



Alternative Transaction (as defined in the Purchase Agreement), (F) against any
change in the business, management or Board of Directors of the Company (other
than (x) in connection with the transactions described in clauses (A)-(C) or
(y) as approved by a majority of the Board of Directors) and (G) against any
proposal, action or agreement that would (1) impede, frustrate, prevent or
nullify any provision of this Agreement, the Purchase Agreement, the Notes, the
approval of the Articles Amendment or the Certificates of Amendment, or the
Regulatory Approvals, (2) result in a breach in any respect of any covenant or
any other obligation or agreement of the Company under the Purchase Agreement or
the Notes, or (3) change in any manner the dividend policy or capitalization of,
including the voting rights of any class of capital stock of, the Company (other
than as contemplated by the Purchase Agreement). Stockholder shall not commit or
agree to take any action inconsistent with the foregoing.
          3. No Disposition or Solicitation.
          (a) No Disposition or Adverse Act. Stockholder hereby covenants and
agrees that, except as contemplated by this Agreement, Stockholder shall not
(i) offer to Transfer, Transfer or consent to any Transfer of any or all of the
Covered Shares or any interest therein without the prior written consent of TCV,
(ii) enter into any contract, option or other agreement or understanding with
respect to any Transfer of any or all Covered Shares or any interest therein,
(iii) grant any proxy, power-of-attorney or other authorization or consent in or
with respect to any or all of the Covered Shares, (iv) deposit any or all of the
Covered Shares into a voting trust or enter into a voting agreement or
arrangement with respect to any or all of the Covered Shares or (v) take any
other action that would make any representation or warranty of Stockholder
contained herein untrue or incorrect in any material respect or in any way
restrict, limit or interfere in any material respect with the performance of
Stockholder’s obligations hereunder or the transactions contemplated hereby. Any
attempted Transfer of Covered Shares or any interest therein in violation of
this Section 3(a) shall be null and void.
          (b) Non-Solicitation. Stockholder hereby agrees that Stockholder shall
not, and shall cause its Affiliates, representatives and agents (including its
investment bankers, attorneys and accountants) (collectively, its
“Representatives”) not to, directly or indirectly, encourage, solicit, initiate
or participate in any way in any discussions or negotiations with, or provide
any information to, or afford any access to the properties, books or records of
the Company or any Company Subsidiaries to, enter into any agreement with, or
otherwise take any other action to assist or facilitate, any person (other than
TCV or any of its Representatives) relating to any Alternative Transaction.
Stockholder shall immediately cease any existing activities, discussions or
negotiations conducted heretofore with respect to any Alternative Transaction.
Stockholder shall immediately communicate to TCV the terms of any Alternative
Transaction (or any discussion, negotiation or inquiry with respect thereto) and
the identity of the person making such Alternative Transaction or inquiry which
it may receive. Stockholder shall keep TCV fully informed, on a current basis,
of the status and terms of any such Alternative Transaction or inquiry. Any
violation of the foregoing restrictions by Stockholder or any of its
Representatives shall be deemed to be a material breach of this Agreement by
Stockholder.
          4. Additional Agreements.

 



--------------------------------------------------------------------------------



 



          (a) Certain Events. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization or other change in the capital
structure of the Company affecting the Covered Shares or the acquisition of
Additional Owned Shares or other securities or rights of the Company by
Stockholder or any of its Affiliates, (i) the type and number of Covered Shares
shall be adjusted appropriately, and (ii) this Agreement and the obligations
hereunder shall automatically attach to any additional Covered Shares or other
securities or rights of the Company issued to or acquired by Stockholder or any
of its Affiliates.
          (b) Stop Transfer; Legends. In furtherance of this Agreement,
Stockholder hereby authorizes and instructs the Company (including through the
Company’s transfer agent) to enter a stop transfer order with respect to all of
the Covered Shares.
          (c) Waiver of Actions. Stockholder hereby (i) waives and agrees not to
exercise rights of appraisal or rights to dissent, if any, that it may have in
connection with any of the transactions contemplated by the Purchase Agreement
or this Agreement and (ii) agrees not to commence or participate in, and to take
all actions necessary to opt out of any class in any class action with respect
to, any claim, derivative or otherwise, against TCV, the Company or any of their
respective successors relating to the negotiation, execution or delivery of this
Agreement or the Purchaser Agreement or the Notes or the consummation of the
transactions contemplated hereby and thereby, including any claim
(x) challenging the validity of, seeking to enjoin the operation of, any
provision of this Agreement or (y) alleging a breach of any fiduciary duty of
the Board of Directors of the Company in connection with the Purchase Agreement,
the Notes or the transactions contemplated thereby.
          (d) Communications. Unless required by applicable law, Stockholder
shall not, and shall cause its Representatives not to, make or issue any press
release, public announcement or other communication with respect to the business
or affairs of the Company or TCV, including this Agreement and the Purchase
Agreement and the transactions contemplated hereby and thereby, without the
prior written consent of TCV. Stockholder hereby (i) consents to and authorizes
the publication and disclosure by TCV and the Company of Stockholder’s identity
and holding of Covered Shares, and the nature of Stockholder’s commitments,
arrangements and understandings under this Agreement and any other agreements
related to the transactions contemplated hereby, and any other information that
TCV or the Company reasonably determines to be necessary or desirable in any
press release or any other disclosure document (including the proxy statement to
be filed with the Securities and Exchange Commission for the purposes of
obtaining Shareholder Approval) in connection with the transactions contemplated
by the Purchase Agreement and the Notes, and (ii) agrees as promptly as
practicable to notify TCV of any required corrections with respect to any
written information supplied by it specifically for use in any such disclosure
document.
          (e) Additional Owned Shares. Stockholder hereby agrees, while this
Agreement is in effect, to notify TCV promptly in writing of the number and
description of any Additional Owned Shares.
          5. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to TCV as follows:

 



--------------------------------------------------------------------------------



 



          (a) Title. Stockholder is the sole record and beneficial owner of the
shares of Company Common Stock set forth on Schedule I (the “Disclosed Owned
Shares”). The Disclosed Owned Shares constitute all of the capital stock and any
other equity securities of the Company owned of record or beneficially by
Stockholder and its Affiliates on the date hereof and neither Stockholder nor
any of its Affiliates is the beneficial owner of, or has any right to acquire
(whether currently, upon lapse of time, following the satisfaction of any
conditions, upon the occurrence of any event or any combination of the
foregoing) any shares of Company Common Stock or any other equity securities of
the Company or any securities convertible into or exchangeable or exercisable
for shares of Company Common Stock or such other equity securities, in each case
other than the Disclosed Owned Shares. Stockholder has sole voting power, sole
power of disposition and sole power to issue instructions with respect to the
matters set forth in Sections 3 and 4 hereof and all other the matters set forth
in this Agreement, in each case with respect to all of the Owned Shares with no
limitations, qualifications or restrictions on such rights, subject to
applicable securities laws and the terms of this Agreement. Except as permitted
by this Agreement, the Owned Shares and the certificates representing such
shares, if any, are now, and at all times during the term hereof will be, held
by Stockholder, or by a nominee or custodian for the benefit of Stockholder,
free and clear of any and all liens, pledges, claims, options, proxies, voting
trusts or agreements, security interests, understandings or arrangements or any
other encumbrances whatsoever on title, transfer or exercise of any rights of a
stockholder in respect of the Owned Shares (other than as created by (a) this
Agreement, (b) to the extent Stockholder is a party thereto, the Amended and
Restated Voting Agreement between the Company and the other signatories thereto,
dated as of even date herewith, and (c) to the extent Stockholder is a party
thereto, the Voting Agreement between the Company and the other signatories
thereto, dated as of even date herewith) (collectively, “Liens”).
          (b) Organization and Qualification. Stockholder is duly organized and
validly existing in good standing under the laws of its state of organization.
          (c) Authority. Stockholder has all necessary power and authority and
legal capacity to execute, deliver and perform all of Stockholder’s obligations
under this Agreement, and consummate the transactions contemplated hereby, and
no other proceedings or actions on the part of Stockholder (or its governing
body) are necessary to authorize the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby.
          (d) Due Execution and Delivery. This Agreement has been duly and
validly executed and delivered by Stockholder and, assuming due authorization,
execution and delivery hereof by TCV, constitutes a legal, valid and binding
agreement of Stockholder, enforceable against Stockholder in accordance with its
terms.
          (e) No Filings; No Conflict or Default. Except for applicable
requirements, if any, under the Exchange Act, no filing with, and no permit,
authorization, consent or approval of, any Governmental Entity or any other
person is necessary for the execution and delivery of this Agreement by
Stockholder, the consummation by Stockholder of the transactions contemplated
hereby and the compliance by Stockholder with the provisions hereof. None of the
execution and delivery of this Agreement by Stockholder, the consummation by
Stockholder of the transactions contemplated hereby or compliance by Stockholder
with any of the provisions hereof will (i) result in a violation or breach of,
or constitute (with or without notice or lapse of

 



--------------------------------------------------------------------------------



 



time or both) a default (or give rise to any third party right of termination,
cancellation, modification or acceleration) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, lease, license, permit,
contract, commitment, arrangement, understanding, agreement or other instrument
or obligation of any kind, including, without limitation, any voting agreement,
proxy arrangement, pledge agreement, shareholders agreement or voting trust, to
which Stockholder is a party or by which Stockholder or any of Stockholder’s
properties or assets may be bound, (ii) violate any judgment, order, writ,
injunction, decree or award of any court, administrative agency or other
Governmental Entity that is applicable to Stockholder or any of Stockholder’s
properties or assets, (iii) constitute a violation by Stockholder of any law or
regulation of any jurisdiction, (iv) render any state takeover statute or
similar statute or regulation applicable to the transaction contemplated by the
Purchase Agreement or the Notes, or (v) contravene or conflict with
Stockholder’s limited partnership agreement, membership agreement, articles of
incorporation or bylaws or equivalent organizational documents, in each case,
except for any such conflict, breach, default or violation which would not
adversely effect in any material respect the ability of Stockholder to perform
its obligations hereunder or consummate the transactions contemplated hereby.
          (f) No Litigation. There is no suit, claim, action, investigation or
proceeding pending or, to the knowledge of Stockholder, threatened against
Stockholder at law or in equity before or by any Governmental Entity that could
reasonably be expected to impair the ability of Stockholder to perform its
obligations hereunder or consummate the transactions contemplated hereby.
          (g) No Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of Stockholder.
          (h) Receipt; Reliance. Stockholder has received and reviewed a copy of
the Purchase Agreement and the Notes. Stockholder understands and acknowledges
that TCV is entering into the Purchase Agreement and the Notes in reliance upon
Stockholder’s execution, delivery and performance of this Agreement.
          6. Termination. The term (the “Term”) of this Agreement shall commence
on the date hereof and shall terminate upon the earliest of (i) the mutual
agreement of TCV and Stockholder and (ii) the conversion or payment in full of
all of the Notes in accordance with their terms; provided that (A) nothing
herein shall relieve any party hereto from liability for any breach of this
Agreement and (B) this Section 6 and Section 8 shall survive any termination of
this Agreement.
          7. No Limitation. Notwithstanding anything herein to the contrary, if
Stockholder has Representatives who are directors of the Company, nothing herein
shall prevent such Representatives from taking any action solely in such
Representative’s capacity as a director of the Company in order to comply with
such director’s fiduciary duties to the stockholders of the Company.
          8. Miscellaneous.

 



--------------------------------------------------------------------------------



 



          (a) Entire Agreement. This Agreement (together with Schedule I)
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof.
          (b) Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws to consummate and
make effective the transactions contemplated hereby. At the other party’s
reasonable request and without further consideration, each party hereto shall
execute and deliver such additional documents and take all such further lawful
action as may be necessary or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated hereby.
          (c) No Assignment. This Agreement shall not be assigned by operation
of law or otherwise without the prior written consent of Stockholder (in the
case of any assignment by TCV) or TCV (in the case of an assignment by
Stockholder); provided that TCV may assign its rights and obligations hereunder
to an Affiliate of TCV, but no such assignment shall relieve TCV of its
obligations hereunder.
          (d) Binding Successors. Without limiting any other rights TCV may have
hereunder in respect of any Transfer of the Covered Shares, Stockholder agrees
that this Agreement and the obligations hereunder and thereunder shall attach to
the Covered Shares beneficially owned by Stockholder and its Affiliates and
shall be binding upon any person to which legal or beneficial ownership of such
Covered Shares shall pass, whether by operation of law or otherwise, including,
without limitation, Stockholder’s heirs, guardians, administrators or
successors.
          (e) Amendments. This Agreement may not be amended, changed,
supplemented or otherwise modified except by an instrument in writing signed on
behalf of TCV and Stockholder.
          (f) Notice. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received) (i) upon receipt, if delivered personally or
by first class mail, postage pre-paid, (ii) on the date of transmission, if sent
by facsimile transmission (with confirmation of receipt), or (iii) on the
Business Day after dispatch, if sent by nationally recognized, documented
overnight delivery service, as follows:
If to Stockholder:
At the address and facsimile number set forth on Schedule I hereto.
If to TCV:
Technology Crossover Ventures
528 Ramona Street
Palo Alto, CA 94301

 



--------------------------------------------------------------------------------



 



Attention: Frederic Fenton
Facsimile.: (650) 614-8222
Copy to:
Latham & Watkins LLP
140 Scott Dr.
Menlo Park, CA
Attention: Peter Kerman
Facsimile No.: (650) 463-2600
or to such other address or facsimile number as the person to whom notice is
given may have previously furnished to the other parties hereto in writing in
the manner set forth above.
          (g) Severability. This Agreement shall be deemed severable; the
invalidity, illegality or unenforceability of any term or provision of this
Agreement shall not affect the validity, legality or enforceability of the
balance of this Agreement or of any other term hereof, which shall remain in
full force and effect. If any of the provisions hereof are determined to be
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible.
          (h) Remedies. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any such right, power or
remedy by any party hereto shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.
          (i) No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with such party’s obligations hereunder, and any custom or practice of
the parties at variance with the terms hereof, shall not constitute a waiver by
such party of such party’s right to exercise any such or other right, power or
remedy or to demand such compliance.
          (j) No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to confer upon any other person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement.
          (k) Governing Law. This Agreement, and all matters arising hereunder
or in connection herewith, shall be governed by, and construed in accordance
with, the internal laws of the State of Minnesota without giving effect to the
principles of conflict of laws.
          (l) Submission to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally (i) consents to the submission to the exclusive
jurisdiction of the courts of the State of Minnesota sitting in Minneapolis,
Minnesota and the United States District Court for the District of Minnesota for
any actions, suits or proceedings arising out of or relating to this Agreement
or the transaction contemplated hereby, (ii) agrees not to commence any action,
suit

 



--------------------------------------------------------------------------------



 



or proceeding relating thereto except in such courts and in accordance with the
provisions of this Agreement, (iii) agrees that service of any process, summons,
notice or document by U.S. registered mail, or otherwise in the manner provided
for notices in Section 8(f) hereof, shall be effective service of process for
any such action, suit or proceeding brought against it in any such court,
(iv) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action, suit or proceeding in such courts and (v) agrees not to plead or claim
in any court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. Each of the parties hereto agrees
that a final judgment in any such action, suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
          (m) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES
SUCH WAIVERS VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8(M).
          (n) Specific Performance. The parties hereto agree that TCV would be
irreparably damaged in the event that any of the provisions of this Agreement
were not performed by Stockholder in accordance with their specific terms or
were otherwise breached by Stockholder, and that TCV would not have an adequate
remedy at law for money damages in such event. It is accordingly agreed that TCV
shall be entitled, without posting any bond or other undertaking, to specific
performance and injunctive and other equitable relief to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity.
          (o) Interpretation. The descriptive headings used herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement. The words “include,”
“includes” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. No provision of this Agreement shall be interpreted
for or against any party hereto because that party or its legal representatives
drafted the provision. The words “hereof,” “hereto,” “hereby,” “herein,”
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not any particular section in which such
words appear.

 



--------------------------------------------------------------------------------



 



          (p) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which, taken together,
shall constitute one and the same agreement.
          (q) Expenses. Except as otherwise provided herein, each party hereto
shall pay such party’s own expenses incurred in connection with this Agreement.
          (r) No Ownership Interest. Nothing contained in this Agreement shall
be deemed, upon execution, to vest in TCV any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares. All rights,
ownership and economic benefits of and relating to the Covered Shares shall
remain vested in and belong to Stockholder, and TCV shall have no authority to
manage, direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Company or exercise any power or authority to
direct Stockholder in the voting of any of the Covered Shares, except as
otherwise provided herein.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, TCV and Stockholder have caused this Agreement to
be duly executed as of the day and year first above written.

            TCV VII, L.P.
a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, L.P.
a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, Ltd.
a Cayman Islands exempted company
      By:           Name:   Frederic D. Fenton        Title:   Attorney in Fact 
      TCV VII (A), L.P.
a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, L.P.
a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, Ltd.
a Cayman Islands exempted company
      By:           Name:   Frederic D. Fenton        Title:   Attorney in Fact 
   

[Signature page to Support Agreement]

 



--------------------------------------------------------------------------------



 



            [STOCKHOLDER]
            Name:         Title:        

[Signature page to Support Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

              Number of Shares of     Company Common Stock Name and Contact
Information for Stockholder   Beneficially Owned
 
       
[Stockholder]
[Address]
    [__________]  

 